 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                         No. 2:10-cr-0223 JAM KJN
12                      Respondent,
13          v.                                         ORDER
14   HODA SAMUEL,
15                      Movant.
16

17          Movant is proceeding pro se with a motion under 28 U.S.C. § 2255. On July 5, 2019,

18   respondent filed a motion to dismiss and answer. On July 15, 2019, movant filed a motion

19   requesting that the respondent’s answer be set aside as untimely or, in the alternative, to grant

20   movant a 60-day extension of time to file an opposition and reply. Movant argues that

21   respondent’s filing was untimely because movant received it in an open envelope with the loose

22   papers in disarray, out of order, and some pages upside down. On July 23, 2019, respondent filed

23   a reply, confirming that on July 5, 2019, respondent mailed a complete copy of the motion to

24   dismiss and answer, including the 585 pages of exhibits, to movant at Carswell Federal Medical

25   Center (ECF No. 837 at 44). However, as a courtesy, respondent has contacted the Bureau of

26   Prisons to find out the specific mail requirements and procedures in movant’s facility, as well as

27   authorization to provide a bound oversize package to movant. (ECF No. 839 at 1.) Respondent

28   has not yet received such guidance or authorization from the Bureau of Prisons, but will provide
 1   movant with a courtesy copy of the documents once such information is received. Respondent

 2   does not oppose movant’s request for a sixty-day extension of time to respond to the filings from

 3   the date of receipt of such courtesy copy.

 4            Movant’s request to have the respondent’s filing deemed untimely due to the manner in

 5   which it was delivered to movant is denied. Respondent is not responsible for how prison

 6   officials process movant’s mail. That said, movant is entitled to receive a complete filing in

 7   proper order. Thus, the undersigned appreciates respondent’s effort to determine how best to

 8   accomplish the re-service of a courtesy copy of the voluminous filing. In case prison officials do

 9   not permit movant to receive a bound version of such a lengthy filing, respondent may consider

10   providing a Bate-stamped version or simply print out a copy bearing the court’s CM/ECF page

11   numbers, which might facilitate movant’s easy reference in her responsive filing, as well as assist

12   the respondent and the court in locating movant’s references.

13            Accordingly, IT IS HEREBY ORDERED that:

14            1. Movant’s request for an extension of time (ECF No. 838) is partially granted;

15            2. Movant is granted sixty days from the date of receipt of a courtesy copy of

16   respondent’s July 5, 2019 filing (ECF No. 837) in which to file an opposition and reply; and

17            3. Respondent shall file a proof of service attesting to service of the courtesy copy within

18   fourteen days of the renewed service.

19   Dated: July 29, 2019

20
21

22
     /samu0223.236
23

24

25

26
27

28
                                                       2
